Title: To George Washington from Jean-Baptiste de Gouvion, 16 April 1783
From: Gouvion, Jean-Baptiste de
To: Washington, George


                        
                            Newburg april the 16th 1783
                        
                        How large must be the continental Army to be Kept after this War is not an easy matter to determine in the
                            present moment, it depends from two different and distinct objects Which comprehend a very extensive plan, the first is
                            the number of forts absolutely wanting Garrison for the protection of the frontiers, and opposing the indians in case they
                            Would keep up their hostile invasions or renew it at any time. The Second is the garrison of the harbours for the
                            continental navy, which being destined to contain Stores of great value and importance are not to lay open to an invasion
                            in case the united States Should happen to be at War With any power. I shall not enter into any discussion about these two
                            great objects, but lay here only few remarks concerning alterations which I think are necessary in the Continental army
                            for its future establishment.
                        Each regiment to be Kept or to be raised ought not to belong to any particular State, but to the continent at
                            large, the officers and men to be taken indifferently from any part, it is to be feared that if the contrary did exist the
                            officers would alwais use all their influence to be alwais Stationed in the State they Should belong to, and in a Short
                            time be like inhabitants to the great detriment of discipline and military Spirit.
                        0. a regiment or part of it ought never to Keep garrison more than eighteen months in the Same place, in a
                            longer length of time they get too many acquaintainces injurious to the Service, and being in a manner Settled neglect
                            their duty to employ themselves about their own conveniences.
                        1. promotion by Seniority is the destruction of emulation, because every officer is Sure to be promoted
                            according to his rank, also many Worthy officers are fit to be captains but not to be field officers, So that Sistem ought
                            to be left aside, merit, activity and attention constantly pay’d to instruction, duty and discipline must be the only
                            recommendation for promotion above the rank of captain, a board of Superior officers be the Judge of it, and the necessary
                            precautions to be taken to hinder private interest from prevailing.
                        as the number of troops Keept on foot during the time of peace Shall be inadequate to that necessary in time
                            of war, they must be alwais in the best and most regular order, so that being destributed among the regiments raised for a
                            War they Should bring with them discipline, instruction and enable the others men to perform in a Short Space of time
                            every part of a Soldier’s duty with propriety.
                        the young officers who Should be willing to acquire Some military Knowledge ought to be permitted to follow
                            the after mentioned military academy and proper encouragement given to them, those to be admitted in the quarter master’s
                            departement ought to be obliged to it, because it is not easy to perform their duty in all its different parts chiefly
                            when an army of Some extent has to move in a difficult country.
                        2. It is not very difficult to form an officer of foot, or of horse, it does not require a long space of time,
                            but an officer of Artillery and an Engineer Want a great application to be perfectly instructed in all the different
                            branches of their Service. being more acquainted with the duty of these two corps than of any other I will particularise
                            as much as in my power the different methods to be follow’d for the instruction of their officers, and the regulations to
                            be established to attain it. their Service is of So important a nature, and of Such a consequence in the field that no
                            pains ought to be Spared to have them fully acquainted with the theorical and practical parts of it.
                        the military operations of these two corps have Such a connection that it is not possible to be a good
                            officer of Artillery without having a pretty extensive Knowledge of the Service of an Engineer, and this one to Serve With
                            Some reputation must be acquainted With the principal parts of the artillery Service, then I think that it Should be
                            advantageous to the good of the Service to have these two corps united, to form one only, and that each officer Should
                            acquire the necessary Knowledge to be able to perform With propriety what belong to one or the other of these two duties,
                            according to what circumstances Should require from him.
                        A well established military academy and Kept up With great care, is the basis which is to Serve to raise that
                            corps to the pitch of instruction necessary to it. officers of Knowledge, carefull, and attentive must be put at the head
                            of it, they must consider that the pains they shall take are to form officers who are to have charge afterwards of
                            important operations, which require Sometimes great military talents. there must be attached to it a good professor of
                            mathematicks and another of drawing. every young gentleman to be admitted in the Said academy must have had a liberal
                            education, and be previously instructed in arithmetick, geometry including trigonometry, at his coming in, his Knowledge
                            of mathematicks must be carry’d to perfection, he Shall recieve instruction about the different machines
                            employ’d by the artillery or the engineers, their construction, the forces to be employ’d to put them in
                            motion, and their effect. he Shall be taught to Survey by every method, and to draw exactly the ground Survey’d by him, to
                            make plans and profils of works and buildings in the greatest detail, the abovementioned parts belong entirely to the
                            professors, what follows must be thaught by the commanding officers.
                        3. the young gentlemen Shall be instructed how to chuse positions for an army in consequence of the part of the
                            country to be covered and the communications to be Kept open, they will learn to fortify them by field works depending
                            from the nature of the ground, the number of troops Supposed to be employ’d to deffend them, and the
                            Strength of the ennemy. they Shall be taught to determine the most advantageous batteries on a field of battle, and their
                                constrution in the most expeditious manner; they are to be instructed in the greatest detail of all
                            what relates to the fortify’d towns including the maritime places, their tracing, construction, and the estimate of the
                                quantity of work and expences, those parts can not be attended to with too much
                            care, because the least blunder is often attended with infinite bad consequences. they Shall recieve instruction concerning
                            the Subterraneous fortification, the attack and deffense of Works by the means of mines. they Shall be taught how to
                            reconnoitre an ennemy’s fortification, lay it on the paper, and determine exactly the different distances from it. every
                            year the commanding officers of the Academy Should make choice of a piece of ground fit to lay out a front
                            of fortification, the direction and the heigth of the works Should be mark’d with poles, he Should
                            explain to the young gentlemen the use of each part of it, and the reasons which have determined the direction of it; that
                            part being finished they will proceed to the attack of it, all the batteries and Works necessary from the opening of the
                            trenchees to the reduction of the place are to be lay’d out, and Some parts of it to be done to give them an idea of the
                            different construction made use of in those occasions, they Will pay a particular attention to the advantages afforded by
                            the nature of the ground, also to the means the besieged could employ to oppose the approaches with Success. that being
                            performed every young gentleman is to Survey that front and its attack and make a copy of it, also a memorial on its
                            construction its attack and deffense, adding to it an estimate of the artillery Stores, and ammunitions necessary for the
                            besieged and besiegers in consequence of the strength of the fortification, and of the Supposition of the time the Siege
                            could last. when perfectly instructed in all the different parts here above mentioned, of which the general commanding the
                            corps, and the officers at the head of the academy are to be the Judges he is to be admitted into one of the regiments of
                            artillery, the continent cannot Keep less than two, and are to be composed as follows, Light companies of gunners, two
                            companies of bombadiers, one of Sappers and miners and one of Artificers.
                        the regiments are to be exercised twice a Week to the firing of canon, Mortars, &ca a field officer to
                            be alwais present and report to the commanding officer of the regiment when absent from the field of exercise.
                        the Subalterns ought to recieve twice a Week a lesson about the theorical parts of the artillery and a
                            captain to be present to it, to maintain the good order and preside to the instructions and from time to time they Should
                            be exercised again about what they have learned in the Academy.
                        the Captains and field officers ought to have two times a Week a conference where they should treat of all
                            the parts concerning artillery, fortifications, manufactures of arms, powder mills, castings of canons, Shells, balls, the
                            best dimensions to be given to the pieces and carriages, in Short their object Should be to carry the instruction and
                            Service of that corps to the greatest perfection, the commanding officer Should ask a memorial from every officer on the
                            interesting points he would have proposed for discussion.
                        besides the officers on duty with the regiments there should be a certain number to perform the duty on
                            Engineers where necessary, but none Should be Sent for that purpose unless he had been employ’d Successively in the four
                            distinct sorts of companies forming a regiment, and should be perfectly acquainted with their Service. he could not be on
                            that command for more than three years, after which time he Should Join a regiment and be relieved by another officer Sent
                            to the Same effect.
                        A company ought not to be detached from the regiment for more than two years, because it is to be feared that
                            (in a longer Space of time) the men would loose the greatest part of the instruction acquired with the regiment, if too
                            a long time absent from it.
                        the companies of Sappers and miners Should have a particular exercise relative to their duty in the field,
                            but their officers Should also partake of the general instruction of the corps of artillery.
                        it is absolutely necessary that the officers of the companies of artificers should be intelligent,
                            attentive, and industrious, they ought not only take rank with those of the others companies, but their places Should be
                            considered as places of trust and confidence.
                        there ought to be some officers (extra of the number of those with the regiments) detached in the different
                            manufactories of arms, places for casting canons, and powder mills, to Superintend the Works, they should be relieved from
                            time to time by others coming from the regiments, those Stations are to be looked upon as of great importance.
                        a field officer Should be in every district at the head of the fortifications, and judge of everything to be
                            proposed, he could not remain there when promoted but join a regiment.
                        it is of the utmost consequence that an officer of artillery attached to a brigade with some field pieces
                            Should be perfectly acquainted with the different manoeuvres of the troops, so it is a part which is not to be neglected.
                        the plan I propose here to form but one corps of those of artillery and Engineers was put in execution in
                            france, but as it was in time of war Some Engineers were Sent to the Army to do the duty of the Artillery, and Some
                            officers of artillery to Serve as Engineers, but having not had time to be perfectly acquainted with the details of a
                            Service of which they had but a general Knowledge it was found proper after a little while to let every of those officers
                            Serve in the line they did formerly belong to, and the two corps were desunited, but I am confident that if the reunion
                            had taken place in another circumstance, so that the officer of each corps Should have had time to acquire What Knowledge
                            Was Wanting to them of the service they did not at first belong to; that plan Would have Succeded, and found afterwards
                            very advantageous.
                        
                            J. Gouvion
                        
                    